DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 05/11/2021, with respect to the rejection(s) of claim(s) 21-40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deenoo (US 2019/0174554) and Kim (US 2020/0029365).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo (US 2019/0174554) in view of Kim (US 2020/0029365).
	Deenoo discloses the following features.
Regarding claim 21, a method of a User Equipment (UE) (see “WTRU” recited in paragraph [0408] and throughout the specification), the method comprising: 
transmitting, to a network node, a first random access preamble on a first radio resource during the random access procedure if the UE requests a first set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or each, of the other-SI (e.g., SIB and/or SI message) used (e.g., required) by the WTRU “ as recited in paragraph [0408], which shows that the UE may request a specific type/group of other-SI using different RACH resources);
transmitting, to the network node, a second random access preamble on a second radio resource during the random access procedure if the UE requests a second set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or 
receiving an indication in a random access response, wherein the indication indicates which random access preamble has been received by the network node (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request” recited in paragraph [0369], wherein the MSG2 is a response sent by the base station in response to the preamble/MSG1); and
considering the random access procedure completed successfully in response to receiving the indication (see “2-step RACH procedure” may be applied as shown in paragraph [0405], and in a 2-step RACH procedure, the random access procedure is considered completed upon successfully receiving MSG 2, which includes the indication as shown above).
Regarding claim 31, a User Equipment (UE) (see “WTRU” recited in paragraph [0408] and throughout the specification), comprising: a processor; and a memory operatively coupled to the processor (see Fig. 1B showing a WTRU including processor 118 and memory 130/132), wherein the processor is configured to execute a program code to:
transmit, to a network node, a first random access preamble on a first radio resource during the random access procedure if the UE requests a first set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for 
transmit, to the network node, a second random access preamble on a second radio resource during the random access procedure if the UE requests a second set of system information (see paragraph [0368], [0400] and “A WTRU may perform requests for other-SI using transmission of one or more, or multiple preambles in different RACH resources (e.g., in order to request different (e.g., possible sets of) other-SI). For example, a WTRU may transmit a specific preamble for one or more, or each, of the other-SI (e.g., SIB and/or SI message) used (e.g., required) by the WTRU “ as recited in paragraph [0408], which shows that the UE may request a specific type/group of other-SI using different RACH resources);
receive an indication in a random access response, wherein the indication indicates which random access preamble has been received by the network node (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request” recited in paragraph [0369], wherein the MSG2 is a response sent by the base station in response to the preamble/MSG1); and

Regarding claims 25 and 35, wherein the indication indicates which set of system information is to be provided by the network node (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request” recited in paragraph [0369], wherein an RNTI specific to the other SI request is included in the MSG2, thereby indicating that the set of SI provided include the SI requested in the MSG1).
Regarding claims 26 and 36, receiving, by the UE, the requested set of system information after receiving the indication (see Fig. 8B, wherein the On-demand SI is transmitted to the UE in step 808 after receiving the indication in MSG2).
Regarding claims 27 and 37, wherein the random access response corresponds to the random access preamble transmitted by the UE (see “A WTRU may be configured to monitor for the MSG2 containing a response to the other-SI request. For example, a WTRU may be configured to monitor for a temporary identifier (e.g. a RNTI) specific to the other-SI request. For example, the temporary identifier may include a component specific to the other-SI request and/or the time/frequency and/or the preamble resource used for the other-SI request” recited in paragraph [0369], wherein the MSG2 corresponds to the preamble transmission in MSG1).

Regarding claims 29 and 39, wherein the association is provided by system information (see “The WTRU may be configured (e.g., following transmission of the first RACH) with additional RACH resources and/or with contention-based resources (e.g., for indicating the specific other-SI being requested by the WTRU). The configuration of the additional RACH resources and/or contention-based resources used for requesting other-SI may be determined by the WTRU based on one or more of: msg2, preconfigurations and/or configurations of minimum SI, function of identity, and/or function of timing” recited in paragraph [0394]).
Regarding claims 30 and 40, determining, by the UE, to request which set of system information from the network node (see “the WTRU may determine the other-SI it requires to request” recited in paragraph [0400]).
Deenoo does not explicitly disclose the following features: regarding claims 21 and 31, determining to initiate a random access procedure for system information 
Kim discloses the following features.
Regarding claims 21 and 31, determining to initiate a random access procedure for system information request based at least on a mode of the UE (see Fig. 8 or step S1260 in Fig. 12, wherein the UE in RRC_CONNECTED state receives dedicated signaling to acquire the other SI and see Fig. 10-11, wherein the UE in RRC_INACTIVE or RRC_IDLE state uses the RACH procedure to acquire the other SI; also see section 5.5.3 of corresponding provisional application 62/450,568)
Regarding claims 22 and 32, not initiating the random access procedure for system information request if the UE is in connected mode (see Fig. 8 or step S1260 in Fig. 12, wherein the UE in RRC_CONNECTED state receives dedicated signaling to acquire the other SI and see Fig. 10-11, wherein the UE in RRC_INACTIVE or RRC_IDLE state uses the RACH procedure to acquire the other SI; also see section 5.5.3 of corresponding provisional application 62/450,568)
Regarding claims 23 and 33, requesting, by the UE, system information via a dedicated RRC signaling if the UE is in connected mode (see Fig. 8 or step S1260 in Fig. 12, wherein the UE in RRC_CONNECTED state receives dedicated signaling to acquire the other SI and see Fig. 10-11, wherein the UE in RRC_INACTIVE or 
Regarding claims 24 and 34, initiating, by the UE, the random access procedure for system information request if the UE is in idle mode or inactive mode (see Fig. 8 or step S1260 in Fig. 12, wherein the UE in RRC_CONNECTED state receives dedicated signaling to acquire the other SI and see Fig. 10-11, wherein the UE in RRC_INACTIVE or RRC_IDLE state uses the RACH procedure to acquire the other SI; also see section 5.5.3 of corresponding provisional application 62/450,568)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Deenoo using features, as taught by Kim, in order to allow the UE to acquire system information without needing to switch to the RRC_CONNECTED mode (see paragraph [0089] of Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473